


Exhibit 10.24

 

ZORAN CORPORATION

 

AMENDMENT TO STOCK OPTION AGREEMENT

 

This Amendment to Stock Option Agreement (“Amendment”) is made and entered into
as of December 22, 2006 (“Effective Date”) by and between Zoran Corporation, a
Delaware corporation (the “Company”), and Levy Gerzberg (“Optionee”).

 

WHEREAS, on August 9, 2002, Optionee was granted an option to purchase 427,500
shares of the Company’s common stock (“Option”) under to the Company’s 1993
Stock Option Plan, as amended through April 21, 2002 (“1993 Plan”) pursuant to
that certain Incentive Stock Option Agreement for Continuing Employees between
the Company and Optionee,  (“Agreement”).

 

WHEREAS, the parties desire to minimize any potential tax liabilities related to
the Option pursuant to Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”), and Internal Revenue Service Notice 2005-1.

 

WHEREAS, Optionee has delivered to the Company an election form in which
Optionee accepts the Offer described in the Company’s “Offer to Amend Certain
Options,” dated December 21, 2006.

 

WHEREAS, Optionee and the Company desire to amend the Option to increase the
exercise price of the Option.

 

NOW, THEREFORE, Optionee and the Company hereby agree as follows:

 

1.             Nonqualified Stock Option.  Optionee and the Company agree that
the Option is a nonqualified stock option, and is not eligible to be treated as
an incentive stock option within the meaning of Section 422 of the Code.

 

2.             Amendment of Section 2 of the Agreement.  Section 2 of the
Agreement is amended and restated in its entirety to read as follows:

 

“2.  Option Price.  For those Shares that vest on or before December 31, 2004,
or that were purchased pursuant to an option exercise under this Agreement prior
to December 21, 2006, the Option Price is $12.36 for each Share.  For the
remainder of the Shares, the Option Price for each Share is $14.69, or such
other price as may be determined by the Board of Directors of the Company to be
the fair market value of the Company’s Common Stock on the measurement date for
such option.

 

3.             No Other Changes.  Except as expressly amended by this Amendment,
all of the terms of the Agreement shall remain in full force and effect.

 

3.             Securities Law Compliance.  Optionee has received the Company’s
Offer to Amend Certain Options, dated December 21, 2006 and a copy of the
prospectus related to the

 

--------------------------------------------------------------------------------


 

1993 Plan, and has had an opportunity to ask questions of the Company’s
representatives about this Amendment and the investment decision contemplated
hereby.

 

4.             Tax Consequences.  Optionee has had an opportunity to consult
with tax and/or other advisers as Optionee deems advisable in connection with
entering into this Amendment and Optionee is not relying on the Company for any
tax advice.

 

5.             Defined Terms.  All capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement.

 

6.             Governing Law.  This Amendment shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely with the State of
California.

 

The parties hereto have duly executed this Stock Option Amendment, effective as
of the date set forth above.

 

ZORAN CORPORATION

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

OPTIONEE

 

 

 

 

 

Signature of Optionee

 

 

 

Levy Gerzberg

 

 

--------------------------------------------------------------------------------

 
